DETAILED ACTION

Election/Restrictions
Applicants’ election of Species A in the reply filed on November 18, 2020 is acknowledged. This election is made with traverse.
The claims associated with Species A are: Claims 1-20.
Regarding the election with traverse by Applicants, the remarks are found persuasive. Therefore, the Restriction is withdrawn.
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on November 18, 2020 for application number 16/141,819. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 26, 2018 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “two cleats, outer surface of the mounting bracket, first end of the mounting bracket body, second end of the mounting bracket body, flat inner surface, ramped flanges and mating flanges” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “tray” in line 9. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US PG Pub No. 2018/0245550), hereinafter “Watanabe”.
Regarding claim 1, Watanabe discloses an air cleaner assembly, comprising: a tray (Fig. 4 (13)) including two cleat receptacles (Fig. 1 (13a)) spaced apart from one another at a back side of the assembly; a cover (Fig. 4 (14)) including two cleats (Fig. 1 (14a)) at the back side, each of the two cleats (14a) adapted to seat within one of the two 
Regarding claim 2, Watanabe discloses the assembly of claim 1, wherein the cover further includes an alignment projection (Fig. 7 (opposite side of element 45)) arranged at the back side, between the two cleat receptacles (Fig. 1 (13a)) and wherein the at least one guide rib (Fig. 4 (element angled towards the cover extending from element 45)) extends outward toward the cover (14), at a vertical position above the alignment projection (Fig. 7 (opposite side of element 45)) when the assembly is in a fully seated position where the two cleats (14a) are seated within the two cleat receptacles (13a).
Regarding claim 3, Watanabe discloses the assembly of claim 1, wherein the mounting bracket (Fig. 4 (45)) includes an inner surface (Fig. 7 (inner surface of element 45)) facing an outer surface of the cover (14), the inner surface (Fig. 7 (inner surface of element 45)) arranged opposite an outer surface of the mounting bracket (45) and wherein the at least one guide rib (Fig. 4 (element angled towards the cover extending from element 45)) extends outward from the inner surface (Fig. 7 (inner surface of element 45)) of the mounting bracket (45), toward the outer surface of the cover (14).
Regarding claim 12, Watanabe discloses the assembly of claim 1, further comprising a guide feature arranged at a front side of the assembly, the guide feature including a first guiding member (Fig. 5 (14b)) on the cover (14) and a second guiding member (Fig. 5 (15)) on the tray (13), the first guiding member (Fig. 5 (14b)) and second guiding member (Fig. 5 (15)) adapted to continuously contact one another and guide the 
Regarding claim 15, Watanabe discloses an air cleaner assembly, comprising: an upper housing (Fig. 4 (14)) including two cleats (Fig. 1 (14a)) extending outward from a body of the upper housing (14) and spaced apart from one another at a back side of the assembly and an alignment projection (Fig. 7 (opposite side of element 45)) extending outward from the body, between the two cleats (14a); a lower housing (Fig. 4 (13)) including two cleat receptacles (Fig. 1 (13a)) extending upward from a body of the lower housing (13) and arranged at the back side, each of the two cleats (14a) adapted to seat within a corresponding one of the two cleat receptacles (13a) in a seated position of the assembly; and a mounting bracket (Fig. 4 (45)) coupled to the tray (13), between the two cleat receptacles (13a), and including at least one guide rib (Fig. 4 (element angled towards the cover extending from element 45)) extending outward from an inner surface of the mounting bracket (45), toward the upper housing (14), at a vertical position that is above a top surface of the two cleat receptacles (Fig. 1 (13a)).

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 4-11,13, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747